On rehearing the appellant complains that the statement of facts and conclusions by this court are incorrect in that, it is there stated: "Johnnie Bryant, who was the Chief Deputy Sheriff of Talladega County, together with two other deputies, went to the picket line about 9:30 P. M." The contention made is that the evidence does not warrant the finding that the two men who accompanied Johnnie Bryant were deputies. The evidence for the State discloses that Harvey Hayes testified: "At that time I was Special Deputy Sheriff at Bemiston. * * * Sure did have a Deputy Sheriff's Commission." And, he further testified that Joe Hayes was asked by Johnnie Bryant to go with them and to aid in the arrest of Welch, the defendant. Whether these persons held commission as deputy sheriffs or not is immaterial. They were deputized by the chief deputy of Talladega county in aiding him in making an arrest of the defendant. And, under section 3265 of the Code of 1923, it was the duty of Harvey Hayes and Joe Hayes to assist the deputy in making the arrest.
The other conclusions of facts stated in the original opinion are fully borne out by the evidence, and the contentions made by the appellant in his brief are but arguments upon the weight of the testimony.
Application overruled.